DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, Law et al. (US Pub. 20160241981) discloses an apparatus comprising: at least one processor; and at least one non-transitory memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: determine at least one spatial audio parameter associated with the multi-channel audio signals; and control a rendering of the multi-channel audio signals with processing the input multichannel audio signals using at least the at least one characteristic of the multi-channel audio signals and the at least one spatial audio parameter.  
However, Law fails to teach the combination of an apparatus comprising: at least one processor; and at least one non-transitory memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: define at least one parameter field associated with an input multi-channel audio signals, the at least one parameter field configured to describe at least one characteristic of the multi-channel audio signals, wherein the at least one characteristic is configured to identify a type of the multi-channel audio signals; determine at least one spatial audio parameter associated with the multi-channel audio signals; and control a rendering of the multi-channel audio signals with processing the input multichannel audio signals using at least the at least one characteristic of the multi-channel audio signals and the at least one spatial audio parameter.
Regarding independent claim 13, the prior art of record, Law, discloses an apparatus comprising:  at least one processor; and at least one non-transitory memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to:  determine at least one spatial audio parameter associated with the multi-channel audio signals; and control a rendering of the multi-channel audio signals with processing the input multichannel audio signals using at least the at least one characteristic of the multi-channel audio signals and the at least one spatial audio parameter.  
However, Law fails to teach the combination of an apparatus comprising:  at least one processor; and at least one non-transitory memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to:  define at least one parameter field associated with the multi-channel audio signals, the at least one parameter field configured to describe a characteristic of the multi-channel audio signals, wherein the at least one characteristic is configured to identify a focus amount; determine at least one spatial audio parameter associated with the multi-channel audio signals; and control a rendering of the multi-channel audio signals with processing the input multichannel audio signals using at least the at least one characteristic of the multi-channel audio signals and the at least one spatial audio parameter.  
Regarding independent claim 20, the prior art of record, Law, discloses an apparatus comprising: at least one processor; and at least one non-transitory memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to:  receive at least one spatial audio parameter; determine the multi-channel audio signals; and process the multi-channel audio signals based on the at least one spatial audio parameter and at least one parameter field associated with the multi-channel audio signals to assist a rendering of the multi-channel audio signals.  
However, Law fails to teach the combination of an apparatus comprising: at least one processor; and at least one non-transitory memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: receive at least one parameter field associated with multi-channel audio signals, the at least one parameter field configured to describe at least one characteristic of the multi-channel audio signals, wherein the at least one characteristic is configured to identify a type of the multi-channel audio signals; receive at least one spatial audio parameter; determine the multi-channel audio signals; and process the multi-channel audio signals based on the at least one spatial audio parameter and at least one parameter field associated with the multi-channel audio signals to assist a rendering of the multi-channel audio signals.
Regarding independent claim 21, the prior art of record, Law, discloses a method comprising: determining at least one spatial audio parameter associated with the multi-channel audio signals; and controlling a rendering of the multi-channel audio signals with processing the input multichannel audio signals using at least the at least one characteristic of the multi-channel audio signals and the at least one spatial audio parameter.  
However, Law fails to teach the combination of a method comprising: defining at least one parameter field associated with an input multi-channel audio signals, the at least one parameter field configured to describe at least one characteristic of the multi-channel audio signals, wherein the at least one characteristic is configured to identify a type of the multi-channel audio signals; determining at least one spatial audio parameter associated with the multi-channel audio signals; and controlling a rendering of the multi-channel audio signals with processing the input multichannel audio signals using at least the at least one characteristic of the multi-channel audio signals and the at least one spatial audio parameter.
Regarding independent claim 22, the prior art of record, Law discloses a method comprising:  receiving at least one spatial audio parameter; determining the multi-channel audio signals; and processing the multi-channel audio signals based on the at least one spatial audio parameter and at least one parameter field associated with the multi-channel audio signals to assist a rendering of the multi-channel audio signals.  
However, Law fails to teach the combination of a method comprising: receiving at least one parameter field associated with multi-channel audio signals, the at least one parameter field configured to describe at least one characteristic of the multi-channel audio signals, wherein the at least one characteristic is configured to identify a type of the multi-channel audio signals; receiving at least one spatial audio parameter; determining the multi-channel audio signals; and processing the multi-channel audio signals based on the at least one spatial audio parameter and at least one parameter field associated with the multi-channel audio signals to assist a rendering of the multi-channel audio signals.  The distinct features, as disclosed in independent claims 1, 13, 20, 21, and 22 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571) 270-7697.  The examiner can normally be reached on Monday - Thursday, 8 AM - 4 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL KIM/Primary Examiner, Art Unit 2654